                         UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NEW JERSEY (Trenton)

In re:                                       :
                                             :      Chapter 7
NMC GLOBAL CORPORATION,                      :
                                             :      Case No. 16-27447 (CMG)
                              Debtor.        :


ANDREA DOBIN, TRUSTEE                               :
                                             :
                              Plaintiff,     :      Adv. Pro. No. 18-01469 (CMG)
                                             :
                v.                           :
                                             :
GHULAM SUHRAWADI and                         :
NABIL KASSEM                                 :      JURY TRIAL DEMANDED
                                             :
                              Defendants.    :

                                 NOTICE OF APPEARANCE

TO THE CLERK:

         Kindly enter the appearance of Matthew B. Weisberg, Esquire, on behalf of Defendant,

Nabil Kassem in regards to the above-captioned matter.




                                                    WEISBERG LAW


                                                    /s/ Matthew B. Weisberg
                                                    Matthew B. Weisberg, Esquire
                                                    NJ Attorney ID #: 015652000
                                                    7 S. Morton Avenue
                                                    Morton, PA 19070
                                                    (610) 690-0801
                                                    (610) 690-0880 – Fax
                                                    mweisberg@weisberglawoffices.com
                                                    Attorney for Defendant, Nabil Kassem
                          UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW JERSEY (Trenton)

In re:                                        :
                                              :       Chapter 7
NMC GLOBAL CORPORATION,                       :
                                              :       Case No. 16-27447 (CMG)
                               Debtor.        :


ANDREA DOBIN, TRUSTEE                                 :
                                              :
                               Plaintiff,     :       Adv. Pro. No. 18-01469 (CMG)
                                              :
                v.                            :
                                              :
GHULAM SUHRAWADI and                          :
NABIL KASSEM                                  :       JURY TRIAL DEMANDED
                                              :
                               Defendants.    :

                                 CERTIFICATE OF SERVICE

         I, Matthew B. Weisberg, Esquire, hereby certify that on this 17th day of October, 2018, a

true and correct copy of the foregoing Notice of Appearance was served via ECF upon the

following parties:

                                       Andrea Dobin
                             McManimon, Scotland & Baumann, LLC
                                    427 Riverview Plaza
                                     Trenton, NJ 08611

                                          Peter Broege
                               Broege, Neumann, Fischer & Shaver
                                    25 Abe Voorhees Drive
                                     Manasquan, NJ 08736


                                                      WEISBERG LAW


                                                      /s/ Matthew B. Weisberg
                                                      MATTHEW B. WEISBERG
                                                      Attorney for Defendant, Nabil Kassem
